Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 1 of 12 PageID #: 1039




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      NEW ALBANY DIVISION

  DIANE S.,                                  )
                                             )
                            Plaintiff,       )
                                             )
                         v.                  )                        Case No. 4:19-cv-00219-TWP-DML
                                             )
  ANDREW M. SAUL, Commissioner of the Social )
  Security Administration,                   )
                                             )
                            Defendant.       )

                                        ENTRY ON JUDICIAL REVIEW

        Plaintiff Diane S. 1 requests judicial review of the final decision of the Commissioner of the

  Social Security Administration (the "SSA"), denying her application for Disability Insurance

  Benefits ("DIB") under the Social Security Act. For the following reasons, the Court must affirm

  the decision of the Commissioner.

                                   I.    PROCEDURAL BACKGROUND

           On May 11, 2016, Diane S. protectively filed an application for DIB alleging a disability

  onset date of November 4, 2015. (Dkt. 8-2 at 34.) Her application was initially denied on July 29,

  2016, and upon reconsideration on December 1, 2016. Id. Administrative Law Judge Edward P.

  Studzinski (the "ALJ") conducted a hearing on August 3, 2018, at which Diane S., represented by

  counsel, and a vocational expert ("VE"), appeared and testified. (Dkt. 8-2 at 54-75.) The ALJ

  issued a decision on November 14, 2018, concluding that Diane S. has not been under a disability

  within the meaning of the Social Security Act from November 4, 2015, through the date of the


  1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
  Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
  Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
  Social Security judicial review opinions.
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 2 of 12 PageID #: 1040




  decision, and thus, she was not entitled to receive benefits. (Dkt. 8-2 at 31-33.) The Appeals

  Council denied review on August 21, 2019. (Dkt. 8-2 at 2.) On October 17, 2019, Diane S. timely

  filed this civil action, asking the Court, pursuant to 42 U.S.C. § 405(g), to review the final decision

  of the Commissioner denying her benefits. (Dkt. 1.) The Court notes that jurisdiction is also

  proper according to 42 U.S.C. § 1383(c).

                                  II.     STANDARD OF REVIEW

          Under the Social Security Act, a claimant may be entitled to benefits only after she

  establishes that she is disabled. Disability is defined as the "inability to engage in any substantial

  gainful activity by reason of any medically determinable physical or mental impairment which can

  be expected to result in death or which has lasted or can be expected to last for a continuous period

  of not less than 12 months." 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must

  demonstrate that her physical or mental limitations prevent her from doing not only her previous

  work but any other kind of gainful employment which exists in the national economy, considering

  her age, education, and work experience. 42 U.S.C. § 423(d)(2)(A).

          The Commissioner employs a five-step sequential analysis to determine whether a claimant

  is disabled. At step one, if the claimant is engaged in substantial gainful activity, she is not disabled

  despite her medical condition and other factors. 20 C.F.R. § 416.920(a)(4)(i). At step two, if the

  claimant does not have a "severe" impairment that also meets the durational requirement, she is

  not disabled. 20 C.F.R. § 416.920(a)(4)(ii). A severe impairment is one that "significantly limits

  [a claimant's] physical or mental ability to do basic work activities." 20 C.F.R. § 416.920(c). At

  step three, the Commissioner determines whether the claimant's impairment or combination of

  impairments meets or medically equals any impairment that appears in the Listing of Impairments,




                                                     2
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 3 of 12 PageID #: 1041




  20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets the twelve-month

  duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 416.920(a)(4)(iii).

           If the claimant's impairments do not meet or medically equal one of the impairments on

  the Listing of Impairments, then her residual functional capacity will be assessed and used for the

  fourth and fifth steps. See 20 C.F.R. § 416.920(a)(4)(iv)-(v). Residual functional capacity ("RFC")

  is the "maximum that a claimant can still do despite [her] mental and physical limitations." Craft

  v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1) 2; Social Security

  Ruling 96-8p (SSA July 2, 1996), 1996 WL 374184). At step four, if the claimant is able to

  perform her past relevant work, she is not disabled. 20 C.F.R. § 416.920(a)(4)(iv). At the fifth

  and final step, it must be determined whether the claimant can perform any other work, given her

  RFC and considering her age, education, and past work experience. 20 C.F.R. § 416.920(a)(4)(v).

  The claimant is not disabled if she can perform any other work in the relevant economy. Id.

           The combined effect of all the impairments of the claimant shall be considered throughout

  the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

  claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec'y

  of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

           When an applicant appeals an adverse benefits decision, this Court's role is limited to

  ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

  the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

  the purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a reasonable



  2
    The Code of Federal Regulations contains separate, parallel sections concerning Disability Insurance Benefits and
  SSI, which are identical in most respects. Cases, as here, may reference the section pertaining to the other type of
  benefits under the Social Security Act. Generally, a verbatim section exists establishing the same legal point with
  both types of benefits. See, e.g., 20 C.F.R. § 416.945(a)(1). The Court will take care to detail any substantive
  differences that are applicable to the case but will not always reference the parallel section when there is no substantive
  difference.

                                                              3
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 4 of 12 PageID #: 1042




  mind might accept as adequate to support a conclusion." Id. (quotation omitted). Because the ALJ

  "is in the best position to determine the credibility of witnesses," Craft, 539 F.3d at 678, this Court

  must accord the ALJ's credibility determination "considerable deference," overturning it only if it

  is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations

  omitted).

         If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

  decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

  decision is not supported by substantial evidence, a remand for further proceedings is typically the

  appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

  award of benefits "is appropriate only where all factual issues have been resolved and the record

  can yield but one supportable conclusion." Id. (citation omitted).

                                III.    FACTUAL BACKGROUND

         When Diane S. filed, she alleged that since November 2015, she could no longer work

  because of generalized anxiety and major depressive disorder. (Dkt. 8-6 at 3.) She has completed

  high school and has an Associate's Degree in Accounting, but she has not used her degree in the

  last 15 years. (Dkt. 8-2 at 57-58.) Diane S. worked at Toyota Industry Equipment Manufacturing

  for 15 years doing factory work, including masks repair, inspection, and subassembly on the mask

  line, and last worked as a hose maker. (Dkt. 8-2 at 59-60; Dkt. 12 at 1.) Diane S. was 42 years

  old when her alleged disability began and 45 years old at the time of her hearing. The relevant

  evidence of record is set forth in the Commissioner's brief, as well as the ALJ's decision; however,

  specific facts relevant to the Court's disposition of this case are discussed below.

         The ALJ followed the five-step sequential evaluation set forth by the SSA in 20 C.F.R. §

  416.920(a)(4) and ultimately concluded that Diane S. was not disabled. (Dkt. 8-2 at 38.) At step



                                                    4
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 5 of 12 PageID #: 1043




  one, the ALJ found that Diane S. had not engaged in substantial gainful activity 3 since November

  4, 2015, the alleged onset date. (Dkt. 8-2 at 36.) At step two, the ALJ found that Diane S. had

  "the following severe impairments: affective disorder and anxiety disorder." Id. At step three, the

  ALJ found that Diane S. does not have an impairment or combination of impairments that meets

  or medically equals the severity of one of the listed impairments. (Dkt. 8-2 at 37.) After step three

  but before step four, the ALJ concluded:

           After careful consideration of the entire record, I find that the claimant has the
           residual functional capacity to work at all exertional levels with no limitation of her
           ability to lift and/or carry, sit, stand or walk throughout an eight-hour workday. She
           is limited to working in non-hazardous environments, i.e., no driving at work,
           operating moving machinery, working on ladders, at unprotected heights, or around
           exposed flames or unguarded large bodies of water, and she should avoid
           concentrated exposure to unguarded hazardous machinery such as a punch press
           and large robotic machinery. In addition, the claimant is further limited to simple,
           routine tasks, work involving no more than simple decision-making, no more than
           occasional and minor changes in the work setting, and work requiring the exercise
           of only simple judgment. She ought not perform work which requires multitasking.
           She could perform work requiring an average production pace, but is incapable of
           significantly above average or highly variable production pace work. She ought
           not perform work which requires significant self-direction. She is further precluded
           from work involving direct public service, in person or over the [tele]phone,
           although the claimant can tolerate minimum brief and superficial interaction with
           the public which is incidental to her primary job duties. She ought not work in
           crowded, hectic work environments. She can tolerate brief and superficial
           interaction with co-workers and supervisors as is common in unskilled work, but is
           not to perform teamwork or tandem tasks.

  (Dkt. 8-2 at 39-40.) At step four, the ALJ found that Diane S. is unable to perform any past relevant

  work. (Dkt. 8-2 at 44.) At step five, considering Diane S.'s age, education, work experience, and

  RFC, as well as the VE's testimony, the ALJ concluded that there are jobs that exist in significant




  3
   Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant physical or
  mental activities) and gainful (i.e., work that is usually done for pay or profit, whether or not a profit is realized). 20
  C.F.R. § 416.972(a).


                                                              5
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 6 of 12 PageID #: 1044




  numbers in the national economy that Diane S. can perform representative occupations˗˗such as a

  hand packager, kitchen helper, hospital cleaner. (Dkt. 8-2 at 45.)

                                         IV.     DISCUSSION

           Diane S. contends in her Complaint that her lawyer submitted evidence dated incorrectly

  (Dkt. 1 at 3). In her brief, she writes that she was a "hard worker … and go-getter at Toyota" until

  she was impacted by the stress, depression and anxiety following the death of her youngest

  daughter in a car accident that occurred in December 2012. She contends her lawyer did not submit

  the records for Debbie Dillard-Stark, ("Ms. Dillard-Stark"), the first therapist who saw her, thus

  not all the evidence was submitted. (Dkt. 12 at 3.) She has submitted 209 pages of exhibits,

  consisting of various letters from her treatment providers and medical records; and asserts that she

  is unable to work because of her combined impairments. (Dkt. 12-2.) She asks the Court to "look

  at all the evidence" that was presented as well as the evidence that she submits with her brief. (Dkt.

  12 at 3.) Diane S. was represented during the hearing, but because she proceeds pro se in this

  action, the Court has considered the letters and evidence that she submitted, as well her brief, and

  will liberally construe her pleadings. See, e.g., Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir.

  2001).

  A.       Waiver

           Even a pro se litigant must "present a cogent legal argument with citations to authority and

  relevant parts of the record." Greenwell v. Saul, 811 F. App'x 368, 370 (7th Cir. 2020), reh'g

  denied (July 14, 2020), cert. denied, 141 S. Ct. 597 (2020) (citing Anderson v. Hardman, 241 F.3d

  544, 545 (7th Cir. 2001). Diane S. does not challenge any of the reasons that the ALJ gave for

  denying her claim and she has not challenged the weight the ALJ gave to any of the medical

  opinions on functional capacity. Nor has she cited to any authority or relevant parts of the record.



                                                    6
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 7 of 12 PageID #: 1045




  A claimant bears the burden of presenting evidence of disabling imitations. Summers v. Berryhill,

  864 F.3d 523, 527 (7t Cir. 2017). Instead, she restates her symptoms and invites the Court to

  reweigh the evidence she submitted to the Agency, as well as more than 200 pages of additional

  evidence attached to her brief that she claims the ALJ never saw. The closest Diane S. comes to

  raising an issue with the ALJ's decision is her contention that all the evidence was not submitted,

  which the Court will discuss below. The court’s role is to determine whether substantial evidence

  supports the ALJ’s decision, not to reweigh the evidence and make its own factual determination.

  Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Because Diane S. "does not develop

  arguments addressing the ALJ's reasoning, any challenges are waived." Greenwell, 811 F. App'x

  at 370 (citing Griffin v. TeamCare, 909 F.3d 842, 846 (7th Cir. 2018)).

  B.     The ALJ Reasonably Assessed Mental Impairments

         Regardless of any waiver, the record clearly supports that the ALJ reasonably assessed

  Diane S.'s mental impairments. The ALJ found that Diane S. had an affective disorder and anxiety

  disorder that caused a wide variety of hazard and mental limitations. (Dkt. 8-2 at 39-40.)

  However, he concluded that the severity of Diane S.'s mental impairments, considered singly and

  in combination, did not meet or medically equal criteria of listing 12.06 or 12.04.

         The ALJ considered the opinions of her treating doctor, Nishanie Gunawardane, D.O.,

  ("Dr. Gunawardane"), including that Diane S. has trouble with complex situations and was

  seriously limited, but not precluded from, understanding, and remembering detailed instructions.

  (Dkt. 8-2 at 37.) The ALJ accepted Diane S.'s reports of difficulty interacting with others, and

  notes that this contention was supported by her report of incidents at work. The ALJ also accepted

  the opinion of Dr. Gunawardane that Diane S. finds it stressful to work with people and deal with

  the public. However, the ALJ did not find that her limitations were so severe that she could not



                                                  7
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 8 of 12 PageID #: 1046




  interact at all in light of evidence in the record, such as evidence that that Diane S. could

  successfully interact with her fiancé and his mother on a daily basis, and go to the store.

         The ALJ considered Diane S. statements that her mind wanders and she starts tasks that

  she doesn’t finish; but Dr. Gunawardane found that although she was limited regarding

  concentration, persistence and maintenance; she was not precluded from carrying out detailed

  instructions required for semiskilled and skilled work. The ALJ found the balance of evidence

  shows that Diane S. has a moderate limitation with concentrating persisting or painting pace, but

  a more restrictive limitation was not warranted given Dr. Gunawardane's opinion, the therapy

  notes, and Diane S.'s ability to concentrate to perform activities of daily living. (Dkt. 82-1 at 38.)

         In her brief, Diane S. repeated testimony presented at her hearing, that she cannot drive by

  herself due to anxiety attacks and impulses. (Dkt. 12 at 2.) In his determination, the ALJ

  accommodated this factor by limiting her capacity to no driving at work, as well as not operating

  moving machinery and many other hazard limits. (Dkt. 8-2 at 39.) The ALJ accommodated Diane

  S.’s concentration difficulties by limiting her capacity to unskilled work that required no more than

  average production pace, without significantly above average or highly variable production pace

  work and without self-direction (Dkt. 8-2 at 42). Concerning her "impulse rages" which cause her

  to "get violent with other people [because] of their disrespect and stupidity", (Dkt. 12 at 1), the

  ALJ limited her interactions with other people, accommodating limits that preclude work involving

  direct public service, in person or over the telephone. (Dkt. 8-2 at 39.) The ALJ reasonably found

  Diane S. could tolerate minimal brief and superficial interactions with the others, but limited her

  from crowded or hectic work environments, and from performing teamwork or tandem tasks. (Dkt.

  8-2 at 39-40.)




                                                    8
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 9 of 12 PageID #: 1047




         As argued by the Commissioner in their brief, the ALJ also reasonably addressed the

  medical source opinions on functional capacity. He stated that he gave “great weight” to the

  opinions of the state agency psychologists, Dr. Lovko and Dr. Unversaw, who reviewed Plaintiff’s

  medical records and found, despite affective and anxiety disorders, that she retained the capacity

  to perform unskilled work. (Dkt. 8-2 at 43.) Dr. Lovko and Dr. Unversaw, each opined that Diane

  S. could understand, remember, and carry out unskilled tasks without special considerations in

  many work environments, attend to tasks for sufficient periods of time to complete them, and

  manage the stress involved in unskilled work. (Dkt. 8-3 at 10, 23.) The ALJ explained that he

  gave these psychologists’ opinion great weight because they were supported by the record. In

  addition, the ALJ stated that he placed more limits on Diane S.'s abilities to interact with others,

  based on the totality of the evidence available at the hearing level. (Dkt. 8-2 at 43.) Throughout

  his decision, the ALJ gave examples of evidence that supported the state agency psychologist’s

  opinions.

         The ALJ provided sufficient explanations to trace the path of his reasoning with regard to

  Diane S.'s impairments to sufficiently connect the evidence to his conclusions. The Court does

  not find any medical opinion that was neglected, nor medically determinable impairments that

  were established by the record but ignored by the ALJ. Accordingly, the Court finds the ALJ

  adequately accommodated Diane S.'s mental limits in his functional capacity finding and

  reasonably assessed her mental impairments. Remand is not required under these circumstances.

  C.     Evidence Submitted on Appeal

         Diane S. has also submitted medical evidence on appeal. (Dkt. 12-2.) The Seventh Circuit

  has explained that "[a] reviewing court may order additional evidence to be taken before the

  Commissioner upon a showing that there exists 'new evidence which is material and that there is



                                                   9
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 10 of 12 PageID #: 1048




   good cause for the failure to incorporate such evidence into the record in a prior proceeding.'"

   Schmidt v. Barnhart, 395 F.3d 737, 741-42 (7th Cir. 2005) (quoting 42 U.S.C. § 405(g) (sentence

   six)). "Evidence is 'new' if it was 'not in existence or available to the claimant at the time of the

   administrative proceeding.'" Schmidt, 395 F.3d at 742 (quoting Perkins v. Chater, 107 F.3d 1290,

   1296 (7th Cir. 1997)). "New evidence is 'material' if there is a 'reasonable probability' that the ALJ

   would have reached a different conclusion had the evidence been considered." Schmidt, 395 F.3d

   at 742 (quoting Johnson v. Apfel, 191 F.3d 770, 776 (7th Cir. 1999)). "Thus, new evidence is

   material only if it is relevant to the claimant's condition 'during the relevant time period

   encompassed by the disability application under review.'" Schmidt, 395 F.3d at 742 (quoting

   Kapusta v. Sullivan, 900 F.2d 94, 97 (7th Cir. 1990)).

          Diane S. submitted more than 200 pages of medical evidence with her brief and she

   requests a remand based on this evidence. (See Dkt. 12-2.) The Commissioner argues that Diane

   S. has not shown that the evidence was new and material, nor has she shown good cause for

   submitting it late˗˗thus, she cannot show a basis for overturning the ALJ's findings that she was

   not disabled prior to the November 2018 decision. (Dkt. 17 at 10.) The Commissioner contends

   that the majority of the records submitted with Diane S.'s brief "are already contained in the agency

   record, and therefore were considered by the ALJ. For example, the May 2018 gastroenterology

   records from Carlie Johnson, N.P., are in the certified administrative record at Dkt. 8-12 at [] 17-

   19." Id. The Commissioner points out that Diane S. is mistaken that her attorney did not submit

   treatment records from her social worker Ms. Dillard-Stark from Centerstone Medical. (Dkt. 12 at

   2-3.) Ms. Dillard-Stark’s Centerstone clinical records from November 2015 are submitted at Dkt.

   12-2 at 171-211 and in the certified administrative record at Dkt. 8-15 at 2-6.




                                                    10
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 11 of 12 PageID #: 1049




          The Commissioner accurately points out that many of the medical records submitted with

   Diane S's. brief "address conditions and treatment well after the ALJ’s decision in November

   2018." (Dkt. 17 at 10.) For example, Diane S. submitted treatment records from Dr. Gunawardane

   covering her office visits from December 2018 to the end of 2019. (Dkt. 12-2 at 104-68.) Dr.

   Gunawardane’s disability opinion letter addresses Diane S.'s condition in October 2019, as shown

   by the date on the doctor’s letter (Dkt. 12-2 at 1). Diane S. also submitted gynecology records

   from January 2020, when she had a hysterectomy that had no complications or resulting limits, but

   these records shed no light on her condition during the period under consideration by the Court.

   Getch v. Astrue, 539 F.3d 473, 484 (7th Cir. 2008) (“Medical evidence postdating the ALJ’s

   decision, unless it speaks to the patient’s condition at or before the time of the administrative

   hearing, could not have affected the ALJ’s decision and therefore does not meet the materiality

   requirement.”).

          Having reviewed the letters and medical records, the Court agrees with the Commissioner

   that the evidence submitted with Diane S.'s brief does not provide a basis for remand. The evidence

   either was already presented in the record, or predates the period under review or postdates the

   ALJ's decision. The ALJ evaluated the severity of Diane S.'s mental impairments through the date

   of the decision, November 2018. The Court's review is limited to Diane S.'s "condition as it existed

   at or prior to the time" of the ALJ's decision. Schmidt, 395 F.3d at 742. Accordingly, the evidence

   that Diane S. submitted on appeal is not material to her application under review. As such, the

   Court lacks jurisdiction under the Social Security Act to have the Commissioner consider the

   submitted evidence on remand.




                                                   11
Case 4:19-cv-00219-TWP-DML Document 19 Filed 03/29/21 Page 12 of 12 PageID #: 1050




          If Diane S. "has developed additional impairments, or [her] impairments have worsened"

   since the application under review, she may submit a new one to the SSA. Getch v. Astrue, 539

   F.3d 473, 484 (7th Cir. 2008).

                                      V.      CONCLUSION

          "The standard for disability claims under the Social Security Act is stringent." Williams-

   Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir. 2010). For the reasons stated above, the

   Court finds no legal basis to reverse the ALJ's decision. The final decision of the Commissioner

   is AFFIRMED. Diane S.'s appeal is DISMISSED.

          SO ORDERED.

   Date: 3/29/2021




   DISTRIBUTION:
   Diane S.
   816 Polley Drive
   Seymour, Indiana 47274

   Catherine Seagle
   SOCIAL SECURITY ADMINISTRATION
   catherine.seagle@ssa.gov

   Julian Clifford Wierenga
   UNITED STATES ATTORNEY'S OFFICE
   julian.wierenga@usdoj.gov




                                                 12
